Citation Nr: 0306684	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  00-18 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from November 1962 
to November 1965.  He died in September 1999.  The appellant 
is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In that decision, the RO denied the 
issue of entitlement to service connection for the cause of 
the veteran's death.  

In May 2001, the Board remanded this claim to the RO for 
further evidentiary development.  Following attempts to 
complete the instructions set forth in the prior remand, the 
RO, in January 2003, continued to deny the appellant's claim 
for service connection for the cause of the veteran's death.  
In March 2003, the RO returned the case to the Board for 
appellate review.  


REMAND

According to the Certificate of Death, the veteran died on 
September [redacted], 1999 at the age of 56 years as a result of 
pneumonia due to metastatic lung cancer, lung cancer, and 
brain metastasis.  At the time of the veteran's death, 
service connection was not in effect for any disability.  

The service medical records are negative for complaints of, 
treatment for, or findings of a respiratory disorder.  At the 
separation examination which was conducted in November 1965, 
the veteran denied ever having experienced tuberculosis, 
asthma, shortness of breath, pain or pressure in his chest, 
or a chronic cough.  

A DD Form 214, Armed Forces Of The United States Report Of 
Transfer Or Discharge (DD 214), indicates that the veteran 
served in the United States Army for three years.  During 
that time, he worked as a heavy weapons infantryman 
specialist and received the combat infantryman's badge.  The 
veteran's active service involved approximately four months 
of foreign and/or sea duty.  

In a statement received at the RO in October 1999, a private 
physician noted that he had treated the veteran for three 
years.  The doctor further explained that, although the 
veteran was diagnosed with lung cancer in April "of this 
year," he "most lik[ely] . . . had the lung cancer for a 
year or so."  According to this physician, the veteran had 
undergone five chemotherapy treatments for his lung cancer 
prior to his death.  This doctor also expressed his opinion 
that the veteran's lung cancer was as likely as not "caused 
by the exposure to agent orange or other herb[icides] . . . 
while . . . [the veteran] was serving in Vietnam.  

In the May 2001 remand, the Board acknowledged this private 
medical statement but also noted that the DD 214 does not 
confirm that the veteran served in Vietnam during his active 
military duty.  Thus, the Board asked the RO to obtain the 
veteran's service personnel records to determine whether he 
served in Vietnam.  Additionally, the Board asked the RO to 
obtain (after securing the appropriate releases) copies of 
the veteran's in-service and post-service treatment for 
respiratory conditions including lung cancer and to refer his 
claims folder to a physician (an oncologist if possible) for 
review and determination as to whether it is as likely as not 
that the veteran's lung cancer was due to exposure to Agent 
Orange or an herbicide or to some other exposure during 
service.  

Review of the claims folder indicates that, following the 
Board's May 2001 remand, the RO obtained the veteran's 
available service personnel records which do not provide 
evidence of Vietnam service.  In addition, the RO obtained 
information that the combat infantryman's badge that the 
veteran was awarded was given to him for his service in the 
Dominican Republic in 1965.  Further, after obtaining the 
necessary releases from the appellant, the RO obtained copies 
of treatment that the veteran had received shortly before his 
death.  

Significantly, however, the RO did not, as the Board had 
asked, refer the veteran's claims folder to a physician for 
review and for a determination as to the etiology of his lung 
cancer.  Consequently, the Board concludes that another 
remand is necessary.  See Stegall v. West, 11 Vet. App. 268 
(1998) (a remand by the Board imposes upon the Secretary a 
concomitant duty to ensure compliance with the terms of the 
remand).  On this remand, the RO will be given the 
opportunity to refer the veteran's claims folder to a VA 
physician (an oncologist if available) to determine whether 
it is as likely as not that the veteran's lung cancer was due 
to exposure to Agent Orange or an herbicide or to some other 
exposure during service.  

Therefore, to ensure the appellant's right to due process, 
this case is REMANDED to the RO for the following actions:

1.  The RO should arrange for a VA 
physician (an oncologist if available) to 
review the veteran's claims folder and 
provide a medical opinion as to the 
etiology of the veteran's lung cancer.  
In particular, the physician should 
express an opinion as to whether it is as 
likely as not that the veteran's lung 
cancer was due to exposure to Agent 
Orange or an herbicide or some other 
exposure during service.  The physician 
is also asked to provide supporting 
evidence for all opinions noted.  

2.  After the development requested above 
has been completed to the extent possible, 
the RO should re-adjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue currently on appeal as well as a 
summary of the evidence received since the 
issuance of the last SSOC.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




